Citation Nr: 0632245	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran had active service from February 1971 to April 
1976, including service in Vietnam from August 1971 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has Type II diabetes mellitus as 
the result of exposure to Agent Orange while serving in 
Vietnam.  The representative requests that the case be 
remanded for an examination and medical opinion.  

The RO had the veteran examined and the examiner rendered a 
medical opinion in October 2004.  It was the examiner's 
opinion that the veteran's diabetes was due to chronic 
pancreatitis, based on review of the notes.  Unfortunately, 
the notes are not sufficient to support any decision.  

The earliest note of record, in February 1997, reports a 
history of insulin-dependent diabetes secondary to 
pancreatitis.  The Board has no idea where this history came 
from.  It appears to have come from the veteran, who, as lay 
witness, was not competent to provide such evidence.  See 
38 C.F.R. § 3.159 (2006); see also LeShore v. Brown, 8 Vet 
App 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  The Board cannot 
be sure that the history was reported properly.  More 
importantly, even if the veteran gave an accurate report, the 
record does not show why his physicians choose to go with 
insulin over oral medication, or why they felt the diabetes 
was due to pancreatitis.  

The notes currently before the Board show only a history of 
pancreatitis, with no diagnosis of a current disorder.  The 
notes do contain laboratory studies, which are mostly normal.  
There is nothing in the current notes which identifies any 
abnormal laboratory result with pancreatitis.  Also, there is 
no X-ray evidence of the calcifications often associated with 
alcohol damage to the pancreas.  

Further, the records appear to be incomplete.  A May 1998 
note indicates that the veteran was returning to the clinic 
after a two year hiatus.  That would mean he was treated in 
1996.  Those records are not in the claims folder.  The 
Veterans Assistance Act of 2000 emphasizes the need for VA to 
obtain and consider all pertinent records, particularly its 
own records.  38 U.S.C.A. § 5103A (West 2002).  On remand, 
the complete VA medical records should be appended to the 
claims folder.  

The Board notes that there is some evidence against the 
claim.  A May 2002 VA examination led to a diagnosis of Type 
I diabetes mellitus.  The examiner explained that Type I 
diabetes mellitus was evidenced by the chronic use of 
insulin, a history of diabetic ketoacidosis documented in 
1996, and the veteran had never been on oral agents.  Again, 
the Board notes that the file does not document anything in 
1996.  These records should be obtained.  

There is also a February 2003 notation of diabetes mellitus 
Type I "?" with mild diabetic retinopathy OD and no 
retinopathy OS and no macular edema OU.  However, why the 
clinician choose the particular type was not explained.  

The record also contains evidence supporting Type II diabetes 
mellitus.  The veteran had a detailed surgical evaluation in 
August 2001, which noted that the veteran had Type II 
diabetes mellitus, for which he had been taking insulin for 
over the last 10 years.  VA eye examinations of August 2002 
and August 2003 diagnosed Type II diabetes mellitus; however, 
the reason for the diagnosis was not explained.  August 2003 
VA pharmacy notes related the veteran's need for medication 
to Agent Orange.  Additionally, the veteran's obesity and the 
onset during his later life are consistent with Type II as 
opposed to Type I.  

All these factors indicate that further study is warranted.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records, which are not 
currently in the file, and associate 
them with the claims folder.  

2.  The RO/AMC should ask the veteran 
to identify the health care providers 
who have treated his diabetes mellitus 
and to complete releases for their 
records.  It should be emphasized that 
the early private treatment records are 
particularly desirable.  Thereafter, 
the RO should request complete copies 
of the veteran's medical records from 
the listed care providers.  

3.  The RO/AMC should schedule the 
veteran for an examination for 
pancreatitis and diabetes mellitus.  
The claims folder should be made 
available to the examiner for review.  
All tests and studies needed to respond 
to the following questions should be 
done.  The examiner should respond to 
the following questions with a complete 
explanation:  

a.  Identify the findings which support a 
diagnosis of Type II diabetes mellitus 
and those which support the diagnosis of 
another type.  

b.  Express an opinion, with an 
explanation, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the veteran has Type II 
diabetes mellitus.  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support a contended causal relationship; 
less likely weighs against the claim.

The physician should be requested to 
provide a rationale for any opinion 
expressed.  If the physician must resort 
to speculation to answer the question, he 
or she should so indicate.

4.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

5.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


